J-S06030-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUWAHN THOMAS1                             :
                                               :
                       Appellant               :   No. 1914 EDA 2020

            Appeal from the PCRA Order Entered September 15, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0007231-2010


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                              FILED JUNE 3, 2022

        Juwahn Thomas appeals the denial of his Post Conviction Relief Act

(“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. He maintains that the

PCRA court erred in accepting counsel’s Finley letter and denying his request

for an evidentiary hearing.2 We vacate the order and remand for counsel to

file an amended PCRA petition or an adequate Finley letter.

        A jury convicted Thomas of first-degree murder, aggravated assault,

and possession of an instrument of crime (“PIC”).3 The trial court sentenced

him to mandatory life imprisonment for first-degree murder, and consecutive
____________________________________________


1Appellant’s first name appears at points in the certified record as “Juwahn,”
and at others as “Jawahn.” The trial court’s caption spells it as it appears in
our caption. Appellant does not state in his appellate brief that his name was
misspelled below, so we have not altered the caption.

2   Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

3   18 Pa.C.S.A. §§ 2502(a), 2702, and 907(a), respectively.
J-S06030-22



terms of nine to 20 years’ incarceration for aggravated assault, and one to

five years’ incarceration for PIC. We affirmed the judgment of sentence. See

Commonwealth v. Thomas, 2015 WL 7260623 (Pa.Super. filed May 6,

2015) (unpublished memorandum).

      On November 15, 2016, Thomas filed the instant, timely pro se PCRA

petition. Thomas raised 23 claims including ineffective assistance of counsel,

judicial misconduct, and prosecutorial misconduct. We have reproduced and

rearranged the issues below for clarity purposes:

         JUDICIAL MISCONDUCT

         1. Judge allowed tampered evidence to be admitted in a
            criminal trial violating the code of judicial procedure

         2. Judicial misconduct for abuse of discretion

         PROSECUTORIAL MISCONDUCT

         1. The prosecutor knowingly used fabricated testimony
            from the witness

         2. The prosecutor knowingly introduced tampered
            evidence into trial to persuade the jury against the
            petitioner

         3. The prosecutor knowingly introduced            tampered
            evidence without proper chain of custody

         4. Prosecutorial misconduct for his language and
            inflammatory statement to sway the jury and prejudice
            the defendant

         5. Prosecutorial misconduct for introducing tampered
            evidence that was in possession of the witness who was
            also a victim in the case

         INEFFECTIVE ASSISTANCE OF COUNSEL




                                    -2-
J-S06030-22


       1. Trial counsel ignored petitioners request to investigate
          witness/victims physical and mental state at time of
          incident and prior to.

       2. Trial counsel failed to object to prosecutions introduction
          of tampered evidence.

       3. Trial counsel failed to challenge chain of custody of
          tampered evidence.

       4. Trial counsel was ineffective for allowing fabricated
          testimony to be used in trial.

       5. Ineffective Counsel for allowing prosecution to
          wrongfully prejudice the defense against the defendant

       6. Counsel was ineffective for not objecting at critical
          stages of trial

       7. Counsel was ineffective for allowing prosecution to
          violate the   defendants     14th   amendment/6th
          amendment/Due process/Protection of the law

       8. Counsel was ineffective for allowing the prosecution to
          fabricate events at trial

       9. Counsel was ineffective for allowing himself not to argue
          intentionally the chain of custody

       10. Counsel was ineffective for allowing the witness to make
           contradicting statement and not object or put a stop to
           it

       11. Counsel was ineffective for allowing the judge in this
           case to abuse her discretion

       12. Counsel was ineffective for not properly arguing the
           defendants case to the upper and lower courts

       13. Counsel was ineffective for not challenging the chain of
           custody

       14. Ineffective Counsel for not moving for mistrial due to
           tampered evidence

       15. Counsel was ineffective for failing to investigate defense
           which called into question truth determining process



                                   -3-
J-S06030-22


         16. Counsel was ineffective for abandoning petitioners trial
             strategy, leaving defendant defenseless, which resulted
             in conviction

See Pro Se PCRA Petition, filed 11/15/16, at Attachment – 4 Section 6A and

6C.

      The court appointed counsel who filed a Finley letter and asked to be

allowed to withdraw from the case. Counsel’s letter stated that “Mr. Thomas’s

petition states no grounds as to why trial counsel was ineffective.” Finley

Letter, filed 4/6/18, at 3. Thomas wrote a letter to the court, stating, “I have

serious concerns about counsel who has been appointed to represent me on

my PCRA.” Pro Se Letter, filed 6/26/18, at 1 (unpaginated). Thomas then

listed numerous reasons for why he wanted new PCRA counsel. Id. The court

treated the letter as a motion for new counsel. After a hearing, the court

granted the motion, removed counsel, and appointed new counsel. See

Docket Entry No. 194 (“After hearing, Hon. M. Teresa Sarmina orders attorney

. . . be removed after being found ineffective as counsel and orders new

counsel to be appointed”).

      New counsel filed a Finley letter as well. In the letter, counsel concluded

that “the issue raised in [Thomas’s] pro se PCRA does not provide a basis for

relief under the [PCRA], and that there are no other issues which could be

raised in a counseled petition.” Amended Finley Letter, filed 2/18/20, at 1

(unpaginated). Counsel explained that Thomas “states no grounds as to why

trial counsel was ineffective and provides no evidence to support his claim.”




                                      -4-
J-S06030-22



Id. Counsel did not address or list Thomas’s claims of prosecutorial or judicial

misconduct or the many claims of ineffective assistance of counsel.

      The court issued notice of its intent to dismiss the petition without a

hearing pursuant to Rule 907. See Pa.R.Crim.P. 907(1). Thomas did not file a

response. The court conducted an independent review of the petition, and

concluded that Thomas’ issues were underdeveloped, his PCRA petition was

meritless, and “did not find that PCRA counsel could file an amended petition

that would raise any meritorious issues.” Pa.R.A.P. 1925(a) Opinion (“1925(a)

Op.”), filed 7/2/21, at 8. The court denied the PCRA petition and granted

counsel’s motion to withdraw. This timely appeal followed, and the court

appointed new counsel.

      Thomas raises the following issue: “Did the PCRA court err in accepting

prior counsel’s ‘Finley’ letter and in not granting an evidentiary hearing?”

Thomas’s Br. at 6. He argues that PCRA counsel’s Finley letter was clearly

inadequate and that PCRA counsel should have filed an Amended PCRA

petition rather than a Finley letter. See id. at 13. Thomas alleges that in the

amended petition PCRA counsel should have raised claims of trial counsel’s

ineffectiveness, which would have warranted an evidentiary hearing. The

ineffectiveness claims include:

         -   Trial counsel failed to consult defendant on trial strategy
             and failed to call as witnesses individuals who were
             known to counsel and who had provided exculpatory
             statements

         -   Trial counsel failed to subpoena the medical records of
             the one eyewitness for the Commonwealth, a woman

                                      -5-
J-S06030-22


             named Kelly Rindone who was shot in the leg and taken
             to Aria Frankford Hospital

         -   Trial counsel failed to establish a chain of custody or
             otherwise challenge the admission into evidence of the
             bullet Ms. Rindone brought with her to court and asserted
             was the bullet that had been in her leg from the time she
             was shot during the incident wherein her boyfriend was
             killed.

         -   Trial counsel who was also appellate counsel failed to
             preserve and to thereafter raise on appeal the issue of
             prosecutorial misconduct.

Id. at 14, 15.

      Thomas also maintains that the PCRA court erred in accepting the letter

and in not ordering counsel to instead file an amended PCRA petition since

there were issues of arguable merit. He claims that the court erred in not

addressing    these   material   issues   of   fact.   He   argues   that   as   in

Commonwealth v. Beasley, 967 A.2d 376 (Pa. 2009), “the PCRA court in

this case erred when it accepted the clearly inadequate Finley letter filed by

prior counsel.” Thomas’s Br. at 13.

      When reviewing the denial or grant of a PCRA petition, we determine

whether the court’s findings are supported by the record and free of legal

error. Commonwealth v. Mason, 130 A.3d 601, 617 (Pa. 2015). To grant or

deny a request for an evidentiary hearing is within the discretion of the PCRA

court. Id.

      Where PCRA counsel seeks to withdraw because of meritless claims

raised in a PCRA petition, counsel must file a Finley or “no merit” letter.

Commonwealth v. Walters, 135 A.3d 589, 591 (Pa.Super. 2016) (citation


                                      -6-
J-S06030-22



omitted). The letter should address: “1) the nature and extent of counsel's

review of the case; 2) each issue that the petitioner wishes to raise on appeal;

and 3) counsel's explanation of why each of those issues is meritless.”

Commonwealth v. Kelsey, 206 A.3d 1135, 1139 (Pa.Super. 2019). The

court then must “conduct its own review of the merits of the case. If the court

agrees with counsel that the claims are without merit, the court will permit

counsel to withdraw and deny relief.” Walters, 135 A.3d at 591 (citation

omitted). Where counsel’s letter does not meet the referenced requirements,

“dismissal of the PCRA petition without requiring counsel to file an amended

PCRA petition or a further, adequate no-merit letter is a deprivation of the

right to counsel on the PCRA petition.” Kelsey, 206 A.3d at 1139 (citing

Commonwealth v. Karanicolas, 836 A.2d 940, 945-47 (Pa.Super. 2003);

Commonwealth v. Glover, 738 A.2d 460, 464-65 (Pa.Super. 1999);

Commonwealth v. Mosteller, 633 A.2d 615, 617-18 (Pa.Super. 1993)).

      Here, counsel’s letter satisfied the first prong of the test by discussing

the nature and extent of his review of the case. See Amended Finley Letter,

at 1 (unpaginated) (stating counsel reviewed the court file and corresponded

with Thomas).

      However, counsel’s letter fails to satisfy the remaining prongs of the

test. Counsel did not list each issue that Thomas wanted to raise. Counsel also

did not explain why each issue was meritless. Instead, counsel addressed

Thomas’s claim of ineffective assistance of counsel in general terms, stating,

“[Thomas] argues he experienced ineffective assistance of counsel during his

                                     -7-
J-S06030-22



original trial before the Court of Common Pleas.” Id. Counsel then stated that

Thomas’s claim was meritless because “[Thomas] states no grounds as to why

trial counsel was ineffective and provides no evidence to support his claim.”

Id.

      Counsel’s letter was deficient. While counsel raised and addressed

Thomas’s claim of ineffective assistance of counsel generally, he did not list

the exact claims of ineffectiveness that Thomas alleged, such as ignoring his

request to investigate a witness or the victim’s physical and mental state, not

objecting to the introduction of tampered evidence, not challenging the chain

of custody for tampered evidence, and allowing fabricated testimony to be

used in trial. See PCRA Petition, at Section 6A. Counsel also did not address

or explain why he believed Thomas’s claims of prosecutorial and judicial

misconduct were meritless.

      Though the court conducted its own independent review of the claims,

this does not cure its error in accepting counsel’s inadequate Finley letter.

See Kelsey, 206 A.3d at 1139. Since we grant relief on this basis, we do not

address Thomas’s remaining claims that the court should have held an

evidentiary hearing and that PCRA counsel failed to raise numerous

meritorious issues of fact. We therefore vacate the order dismissing Thomas’s

PCRA petition and remand for counsel to file an amended PCRA petition or file




                                     -8-
J-S06030-22



an adequate Finley letter that addresses all the issues raised in Thomas’s

PCRA petition and move to withdraw.4

       Order    reversed.     Case    remanded   with   instructions.   Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2022




____________________________________________


4 We recognize that Appellant’s convictions stem from two underlying trial
court docket numbers. At Case No. 7264, Appellant was convicted of
aggravated assault. At Case No. 7231, he was convicted of murder and
PIC.    Appellant’s   pro se PCRA petition included both docket
numbers. Counsel's Finley letter lists both case numbers, but only discusses
the crimes and sentences for Case No. 7231. The PCRA court’s Rule 907
notice and order denying PCRA relief list only Case No. 7231. Likewise,
Appellant only filed a notice of appeal at Case No. 7231. Nevertheless,
Appellant’s brief before this Court lists both Case No. 7231 and Case No.
7264. To the extent Appellant wishes to challenge his crimes at both
underlying docket numbers, we remind counsel and Appellant on remand that
both docket numbers must be included on all filings, and separate notices of
appeal must be filed at each underlying docket number should the case again
proceed to an appeal.

                                           -9-